 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDSummit Nursing and Convalescent Home,Inc. and Na-tionalUnion of Hospital and Nursing Home Em-ployees,Local 1199H,an affiliate of Retail,Wholesale, Department Store Union,AFL-CIO.Cases 9-CA-6637 and 9-CA-6871June 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn January 26, 1973, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions, as modified,' and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IMembers Fanning and Penello find it unnecessary to reach,and there-fore donot adopt,the AdministrativeLaw Judge's finding that the apparentphotographing of outside union organizersand an employee,which wasobserved byone employee,was legitimate surveillanceTheyfind that thisincident was so isolated that there is no basis for finding a violation of Sec8(axl), as alleged.Chairman Miller, contraryto his colleagues,agrees withthe AdministrativeLaw Judge, for thereasons statedby him,that the allega-tion should be dismissed.DECISIONUnion, upon separate complaints issued on January 26 andApril 24, 1972, respectively, by the General Counsel for theNational Labor Relations Board, hereinafter referred to asthe Board, against Summit Nursing and ConvalescentHome, Inc., hereinafter referred to as the Respondent or theCompany, alleging violations of Section 8(a)(1), (3), and (4)and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), and upon answers timelyfiled by the Respondent denying the commission of anyunfairlabor practices.All parties were represented by counsel, and were afford-ed full opportunity to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,and to engagein oral argument.Timely briefs were subsequently filed bycounsel forthe General Counsel and the Respondent.Upon the entire record in this case, and from my observa-tion of thewitnesses,and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and the inherent probability oftestimony"(Universal Camera Corp. v. N.L.R.B.,340 U.S.474, 496 (1951) ), I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTSummit Nursing and Convalescent Home, Inc., an Ohiocorporation, operates a proprietary nursing and convales-cent home in Cincinnati, Ohio, where it provides nursingcare on a 24-hour basis for all patients under a licensegranted by the State of Ohio. During the 12-month periodimmediately preceding the issuance of complaint, the Re-spondent had gross revenue in excess of $100,000 from theoperation of its nursing and convalescent home. During thisperiod, Respondent had a direct inflow of goods and prod-ucts valued in excess of $3,500 which it purchased andcaused to be shipped directly in interstate commerce to itsCincinnati, Ohio, operation from points located outside theState of Ohio.The parties admit, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe parties admit,and I find, that National Union ofHospital and Nursing Home Employees,Local 1199H, anaffiliateofRetail,Wholesale,Department Store Union,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.STATEMENT OF THE CASEWELLINGTON A. GILLIS,Administrative Law Judge: Thiscase was teed before me at Cincinnati Ohio,and is basedupon charges filed in December 1, 1971, in Case 9-CA-6637,and on March 9,1972, in Case9-CA-6871, byNational Union of Hospital and Nursing Home Employees,Local 1199H,an affiliate of Retail,Wholesale, DepartmentStoreUnion,AFL-CIO,hereinafter referred to as theIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Whether, on November26 and December2, 1971,Respondent's officials engaged in two separate incidents ofsurveillance of Respondent's employees,in violation of Sec-tion 8(a)(1) of the Act.204 NLRB No. 19 SUMMIT NURSING & CONVALESCENT HOME712.Whether on March 8, 1972,' the Respondent dis-charged its employee, Dorothy Jackson, because of her ac-tivities on behalf of the Union and/or because she gave andwas about to give testimony under the Act, in violation ofSection 8(a)(4) of the Act.B. The Facts1.BackgroundThe Respondent, a 165-bed nursing home providingskilled nursing care to patients of both sexes over the age of21, is controlled by a four-man board of directors, headedby Leon Constam, its president. The day-to-day operationsof the home are in the hands of Frances Glaser, the adminis-trator,who is a registered nurse.In this capacity Glaser isin charge of the various departments,including the nursingdepartment,headed by a director of nursing,Evalin Kinner,and the recreation department, run by its recreation direc-tor,Norma Robbins. The home operates on three shifts, 7a.m. to 3 p.m., 3 p.m. to I1 p.m., and II p.m. to 7 a.m., witha registered nurse supervising each shift.As the administra-tor,Glaser is responsible for making out schedules for allnursing personnel,for hiring and firing professional andnonprofessional nursing personnel,and for evaluating thework performance of all such personnel.In late May or early June 1971, the Union commenced itsorganizing campaign at the Respondent'snursing home.3ArthurBivins,the main union organizer,personally distri-buted union literature to employees at least once a weekbetween August and the first part of December, stationinghimself at the entrance to the nursing home grounds.The nursing home with a parking area in the front islocated on a hill some 270 feet from the main road, LaFeuille Avenue, and is approached by way of a driveway.The drive, wide enough for two automobiles to pass, is verysteep as it leaves the entrance on La Feuille Avenue andbecomes a fork approximately 175 feet up, part continuingon to the parking lot, and the other bearing off to the rightto the rear of the building.From the entrance one can seethe top of the drive, but not the building.2.The November 26 incidentThe union distribution apparently was carried on withoutincident throughout the fall until November 26. On thisafternoon,Dianne Capalbo,at the time an organizer for theUnion, together with another organizer, Rose Tinklenberg,arrived at the home about 3 p.m. with the intention ofdistributing leaflets and talking with employees about theupcoming election,which at the time was scheduled forDecember 8.Upon arriving at the driveway entrance to the property,1Unless otherwise noted,all dates hereinafter set forth refer to the fall of1971 or winter of 19722At the close of the General Counsel's case, I granted Respondent's mo-tion to dismiss as it related to the 8(a)(3) complaint allegation concerningDorothy Jackson, on the ground that the General Counsel had failed to makeouta prima faciecase.iAccording to Glaser, the charging Union is but one of three labor organi-zations attempting to organize the Respondent,and union organizers arefrequently on the premises,sometimes as early as 6 15 a inCapalbo and Tinklenberg walked up the drive and aroundthe back of the building, without incident, and then pro-ceeded back down the drive. When approximately one-thirdof the way down, Capalbo noticed an automobile drivingup. She motioned for it to stop, which it did. Capalbostepped to the side opposite the driver, who happened to beDorothy Jackson, a nurses aide employee, and handed hera leaflet.Capalbo introduced herself and asked Jackson hername,whether she had filled out an authorization card, andwhether she knew about the election coming up. Jacksontold Capalbo her name and replied that she had sent hercard in about a week before.At about that time, both Capalbo and Jackson noticedtwo women standing at the top of the drive, some 35 feetaway and at a much higher elevation, one with a camera andappearing to be taking pictures. At that point, according toCapalbo, Jackson drove off up the remainder of the driveand went to work, and Capalbo and Tinklenberg continuedon down the hill to the entrance, and then left for theafternoon .4 During this period, one other car, carrying nurs-es aides Connie Ward and Vicky Elliott, arrived and droveup the drive some distance behind Jackson.Glaser's explanation for her conduct, and that of Robbinswho held the camera, is that on this afternoon, upon lookingout her window onto the parking lot, she noticed the twogirlswandering around the lot. Shortly thereafter an em-ployee reported to Glaser that the two were passing outliterature in the parking lot and putting it on automobiles.Glaser, who assertedly had had prior incidents of unionorganizers throughout the premises, went out to the lot anddirected the two to leave the property immediately, threat-ening to call the police. Glaser returned to the building andcalled the police, who advised her that they would send apoliceman out right away. She then called Mr. EmmettMoore, attorney, and inquired as to her rights with regardto trespassing.Moore allegedly told Glaser that she mightget injunctive relief, but that she needed proof. In reply toGlaser's further inquiry,Moore told her that a picturewould be the best proof.Glaser then told Robbins to get her camera, that shewanted some pictures of the two girls. Robbins got herPolaroid camera and, with Glaser, went down the drive toa point some 100 feet from where the girls were. Robbinsattempted to take a picture, placing the camera to her face,but realized immediately that there was no film in the cam-era.Glaser left right away to check with the police andRobbins followed shortly thereafter.53.The December 2 incidentBetween 2:30 and 3 p.m. on the afternoon of December2,Capalbo and Arthur Bivins, another organizer for theUnion, engaged in a leaflet distribution at the La FeuilleStreet entranceto the Respondent's premises,Capalbo sta-Capalbo, who testified that one of the women was Glaser, could notremember which had the camera, and could not identify Norma Robbins,who was present in the courtroom, as the other woman5Robbins corroborated the essential points of Glaser's testimony, usedabove Capalbo, the only one of the two organizers to take the witness stand,testified that she could not remember talking with anyone in the parking lot.Accordingly, I credit Glaser as to the confrontation in the parking lot 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioning herself on the curb on one side of the entrance andBivins on the curb on the other side. After several employeecars had entered and accepted literature from the organiz-ers, Leon Constam drove up. He initially drove past the twounion people, and then backed his car down to within a fewfeet of the intersection of La Feuille Avenue. Constambrought his car to a stop, partially diagonally, but not so asto block the entrance. He then jumped out of his car andyelled at two of them to "get off mein property, get off meinproperty." Capalbo testified that some employees contin-ued to drive past, but that no employees were present duringConstam's shouting. Capalbo asked Constam if he were theowner of the nursing home, receiving an affirmative reply.Glaser, who had heard Constam yelling, left the buildingand, from the top of the hill, told Constam to please comeup. Constam then got in his car and drove on up the hill tohis office.To the extent that the testimony of Bivins and Constamvaries from these findings, it is not credited. Neither was animpressive witness. Bivins' testimony to the effect that Con-stam proceeded half way up the drive and "just sort of stoodthere for a while," is not corroborated by Organizer Capal-bo, and is refuted by Glaser, and by Constam as well. Bivinsalso testified that he saw employees coming down the hill,and that he knew they were employees because some ofthem were wearing name tags on their uniforms. Apart fromthe fact that some six witnesses testified that Respondent'semployees wore no name tags, I question the veracity ofBivins' testimony in this regard. The day was very cold andithad started to snow, and was not the kind of day thatemployees would drive off from work in cold automobileswithout their coats. Constam's testimony from the witnessstand was difficult for me to understand, and, on the coldrecord, next to impossible.4. The March 8 termination of Dorothy JacksonDorothy Jackson, the only alleged discriminatee herein,was hired as a nurses aide in September 1971, and workedfor the Respondent in this capacity on the 3-to-I1 shift untilher termination on March 8, 1972. On this date, around 3p.m., shortly after Jackson had reported for work, AnnMullen, the 7 a.m.-to-3 p.m. supervisor who was workinglate, upon stepping off the elevator on the second floor,noticed Gregg Zwick, an orderly, standing at the desk at thenurses' station, and Jackson sitting on a table top. Mullensaid to them, "since you don't seem to be having anythingto do right now, why don't you go in the dining room andstart folding the patients' clothes." Jackson jumped up and,in a loud manner, informed Mullen that this was not herduty and that she did not have to do it. She then went overto the bulletin board and pointed to a paper on the boardand said, "It's the I 1 to 7 duty." 6Mullen, upset over the incident, went downstairs andreported it to Evalin Kinner, director of nursing, asking herto handle the matter from that point on. In the meantime,Zwick and Jackson proceeded to fold the clothes. A fewminutes later, Kinner, accompanied by Mullen, went back6Nurses aide Mary Bedford,who was a witness to this incident,as wellas Zwick,corroborated Mullen to the effect that Jackson's tone was loudup to the second floor. Kinner asked Jackson why she hadrefused Mullen's directive to fold clothes, to which Jacksonreplied she was doing it, arguing that folding clothes was thejob of the 11-to-7 shift and that this was posted on thebulletin board.Kinner then went to her office and called Glaser, tellingher what had happened and asking her for her advice. Glas-er, alluding to the fact that they had discussed problemsconcerning Jackson before, told Kinner that she felt thatthey had taken enough and that she thought that she (Kin-ner) should handle it. Kinner then wrote up the incident,and called Jackson to her office. Kinner told Jackson thatseveral things had been written up previously, that this wasthe fourth one, and that she felt that it was sufficient toterminate her employment at Summit. Kinner showed Jack-son an employee disciplinary report form that she had pre-pared, disclosing the nature of the current incident andindicating that, because this was the fourth incident, Jack-son was discharged. Kinner asked Jackson to sign the re-port, which request she refused. Some discussion was thenhad with reference to one or two other prior incidents, withJackson becoming quite loud and argumentative. At thispoint Kinner interrupted, indicated that she felt that theyhad discussed enough, and asked Jackson to leave.Analysis and ConclusionsWith respect to the November 26 incident, the GeneralCounsel asserts that the conduct of Glaser and Robbins onthe company drive constitutes unlawful surveillance withinthe proscription of Section 8(a)(1) of the Act. But for twofactors,a long line of caseswould tend to support the Gen-eral Counsel's position here. Thus, absent unusual circum-stances,the photographing or pretending to photographorganizationalactivities, including the distribution of unionliterature by union representatives to employees, has beenheld to be surveillance and violative of the Act' Similarily,the taking of photographs of peaceful picket line activity isviolative of Section8(a)(1) 8The Board, however, does look to the alleged motive ofan employer in taking photographs, frequently finding thatthe asserted motive was not the true motive .9 On the otherhand, in those instances where unlawful conduct is involvedand the facts appear to support the employer's assertedvalid motive for photographing the activity, the Board willnot find a violation. Thus, the taking of pictures of picketline violenceis not violative of the Act where the employer'spurpose is to secure evidence to be used in injunction pro-ceedings.1°In the case before us, the evidence reveals that the admin-r Lock Joint Pipe Company,141 NLRB 943,Northland Industrial PlasticsCo. 159 NLRB 7928Radio IndustriesInc.,101NLRB 9129 To convincethe police that the distribution of handbills was causingcongestion at an employer's entrancetherebyproducinga fire hazard,TheMay Department Stores Company,59 NLRB 976;to learn the identity ofunion organizers"with whomthe employerwould haveto deal,"TennesseePackers Inc,124 NLRB 1117; to show thathandbill distribution was creatinga dangerous condition at a railroad crossing,General Engineering, Inc andHarveyAluminum(Incorporated),131 NLRB 901.10 Stark Ceramics Inc,155 NLRB 1258,HiltonMobile Homes,155 NLRB873 SUMMIT NURSING& CONVALESCENT HOME73istrator of the home had had enough of union organizers onthe Employer's premises.Glaser crediblytestified that overa period of time union organizers from three differentunions had at one time or another been "inside the building,in the patients'rooms,in the corridors,on the parking lotright outside my office-throughout the building,"and thaton three different occasions she had found it necessary tocall the Cincinnati police department.Iam convinced,based upon her manner of testifying as to this incident, thatwhen she learned that two more organizers were again onthe property Glaser reallywanted to take some action tohave them removed.Thus,she called the attorney to seekadvice,which advice she attempted to follow by havingRobbins get her camera for the purpose of getting proof thatunion organizers were trespassing,to be used in securinginjunctive relief.The two organizers were in fact trespass-ing, at one point very close to a posted"No trespassing"sign,and were illegally on the Respondent'sproperty.Supporting the finding of a legitimate purpose is the factthat Glaser and Robbins made no attempt to observe or totake pictures of employees,that there was but one attemptfrom some distanceto photographthe two organizers, andthat,upon realizing that there was no film in the camera,both Glaser and Robbins left immediately.Unlike the situa-tion inRussellSportswear Corporation,197NLRB 1116,here we do not have repeatedphotography,which appear-ances were"reasonably calculated to coerce and restrainstriking employees ....In view of the fact that the two union people were unlaw-fully on the company premises,coupled with my findingthat Glaser had a legitimate purpose in following the adviceof counsel in attempting to take a picture of the trespass-ers,I find that the Respondent's conduct on November 26isnot violative of Section 8(a)(1).HiltonMobile Homes,supra.Turning to the December 2 incident involvingLeon Con-stam,the General Counsel alleges this to be surveillance andthus violative of Section 8(a)(1). I view this to be little morethan an impulsive outburst of feelings that lasted but mo-ments and was over.Certainly itis not surveillance,not even"open"surveillance.Inasmuch as no employees were pre-sent to witness the temper directive of Constant,plus thefact that he left the entrance almost immediately,drivingdirectly tohis office,Ifindwithout merit the GeneralCounsel's position in this regard and hold that such conductdoes not constitute a violationof the Act.Based upon theabove findings,Ishall recommend that the complaint inCase 9-CA-6637 bedismissed in its entirety.The complaint in Case 9-CA-6871 allegesas violative ofSection 8(a)(3) and(4) of the Actthat Jackson was unlaw-fully discharged on March 8"because of her activities onbehalf of the Union and/or because she gave and was aboutto give testimony under the Act."In this connection,Jackson received a union card throughthe mail around the middle of November which she signedand mailed back to theUnion.Jackson testified that theonly personal contacts she ever had with a union representa-iiThe fact that the incident occurred 12 days before a scheduled electiondoes not, under the circumstances, compel a different finding as to purpose,as assertedby the General Counseltive was when she accepted a piece of union literature fromCapalbo on the drive on November 26. She also testifiedthat she never engaged in any union activity on the prem-ises,or talked with anyone in a supervisory capacity aboutunion activities. Based upon these facts, at the conclusionof the General Counsel's case, I granted the Respondent'smotion to dismiss the 8(a)(3) allegation of the complaint.12With respect to the 8(a)(4) allegation of the complaint, theGeneral Counselreliesupon the stipulated fact that on Jan-uary 15 Jackson gave an affidavit to a Board agent and,subsequently, on March 4, she was served with a subpenato appear at a Board hearing then scheduled for March 13,involving the surveillance allegations herein treated. Suchreliance isnot well founded, for the record contains not onescintilla of evidence that the Respondent knew or shouldhave known that Jackson had signed an affidavit or hadbeen subpenaed to appear at the Board hearing. Jacksontestified that she never mentioned to anyone in a superviso-ry capacity that she had given the statement. She furthertestified that she did not request time off for work in orderto give the statement, and that she had spoken to no oneabout being called to testify in the proceeding or needingtime off to testify.The only possible basis upon which to find merit in theRespondent's position is to infer from the facts that Jack-son, on November 26, was the one employee seen to acceptunion literature, that the Company knew that Jackson wasthe employee in the automobile, and that, when the com-plaint issued alleging November 26 surveillance, the Boardmust have interviewed Jackson, procured an affidavit, andsubsequently issued her a subpena. Apart from the fact thatthe credible evidence indicates that the Company was notaware of the identity of the person in the car, which in itselfundermines the General Counsel's premise, the drawing ofsuch an inference, I find, is untenable.Accordingly, I find that the General Counsel has failedtomake outa prima faciecase,much less proven by apreponderance of the credible evidence that, in terminatingDorothy Jackson on March 8, 1972, Respondent did so forreasons violative of Section 8(a)(4) of the Act. Under thesecircumstances, I deem it unnecessary to treat evidence con-cerning other incidents and prior warnings involving Jack-son illicited by the Respondent in defense of the complaintand in support of its assertion that Jackson was dischargedfor cause.'Upon the basis of the foregoing findings of fact and con-clusions of law, I make the following:CONCLUSIONS OF LAW1.Summit Nursing and Convalescent Home, Inc., is en-12 In this regard, there is no evidence that Glaser or Robbins knew thatJackson was the person to whom the organizers were talking on November26, both Glaser and Robbins testifying that they did not know whose car wasin the drive Further, the record also reveals that at one time or anotherduring this period union literature had been passed out to virtually everyem?loyee at Summit Nursing HomeiAt the conclusion of the Resporident's case, the Respondent moved todismiss both complaints for want of evidence, ruling upon which I reservedfor this Decision In accordance with my findings herein, and consistent withmy ruling at the hearing dismissing the 8(a)(3) portion of the complaint inCase 9-CA-6871, I hereby grant the motion 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.National Union ofHospital and Nursing Home em-ployees, Local 1199H, an affiliate of Retail,Wholesale,De-missed in their entirety.partment Store Union,AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.TheRespondent has not engaged in any unfair laborpractices as alleged in the complaints.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of theAct, I herebyissue the following recommended:ORDER 14It is recommendedthat the complaints herein be dis-14 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommendedOrder herein shall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and order, and all objections thereto shallbe deemedwaived for all purposes.